      Case 1:21-cv-00047-SPW-KLD Document 80 Filed 08/02/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


PORTLAND GENERAL ELECTRIC                          CV 21-47-BLG-SPW-KLD
COMPANY; AVISTA
CORPORATION; PACIFICORP; and
PUGET SOUND ENERGY, INC.,                          ORDER

                    Plaintiffs,

vs.

NORTHWESTERN CORPORATION;
and TALEN MONTANA, LLC,

                    Defendants.

      Defendant Talen Montana, LLC moves for the admission of Barry Barnett to

practice before this Court in this case with Robert Sterup to act as local counsel.

(Doc. 77.) Mr. Barnett’s application appears to be in order.

      Accordingly, IT IS HEREBY ORDERED that Defendant’s motion to admit

Barry Barnett pro hac vice is GRANTED on the condition that Mr. Barnett shall do

his own work. This means that Mr. Barnett must do his own writing, sign his own

pleadings, motions, and briefs, and appear and participate personally. Counsel

shall take steps to register in the Court’s electronic filing system (“CM-ECF”).

Further information is available on the Court’s website, www.mtd.uscourts.gov, or

from the Clerk’s Office.
     Case 1:21-cv-00047-SPW-KLD Document 80 Filed 08/02/21 Page 2 of 2



      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Barnett, within fifteen (15) days of the date of this Order, files a pleading

acknowledging his admission under the terms set forth above. Defendant is further

advised that the Court will not consider any additional pro hac vice applications

absent compelling reasons.

      DATED this 2nd day of August, 2021.



                                        _______________________________
                                        Kathleen L. DeSoto
                                        United States Magistrate Judge
